Citation Nr: 0733341	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-19 958	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What evaluation is warranted from October 17, 2003 for a 
"mental disability" associated with psoriasis?

2.  What evaluation is warranted from April 1, 2002, for post 
traumatic myositis ossificans of the right elbow?

3.  What evaluation is warranted from April 1, 2002, for a 
lumbosacral strain with traumatic arthritis?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  Jurisdiction over the case was later transferred 
to the RO in Waco, Texas.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
assigned the mood disorder was placed in appellate status by 
a notice of disagreement expressing dissatisfaction with 
an original rating, the Fenderson doctrine applies.

The record raises the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  This issue, however, 
is not currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  

For the reasons outlined herein below, this appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  Consistent with the instructions below, 
VA will notify you of the further action that is required on 
your part.  

REMAND

In June 2007, the veteran testified that he was continuing to 
receive VA treatment for his "mental disability" and back 
disorder from the VA Clinic in Brownwood, Texas.  Those 
treatment records do not appear to be of record.  As VA 
records are within the Board's constructive possession, they 
must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The veteran also testified in June 2007 that each of the 
disorders at issue have  worsened since his last VA 
compensation examination in September 2005.  In light of this 
testimony current examinations are in order.  Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must attempt to procure any 
outstanding VA treatment reports 
pertaining to the veteran's "mental 
disability," right elbow disability, and 
back disorder, to include records from 
the VA Clinic in Brownwood, Texas  Any 
records obtained must be associated with 
the other evidence in the claims folder.  
If VA records are not available, or if 
the search for the records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the appellant is to be notified in 
writing.  Because VA records are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folder 
explaining what efforts have been 
undertaken to secure the records in 
question, and why further efforts would 
be futile.  

2.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination of his "mental 
disability."  The claims folders are to 
be provided to the physician for review 
in conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including 
psychological testing, must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the latest AMIE work 
sheet for rating a "mental disability," 
the examiner is to provide a detailed 
review of the veteran's history, current 
complaints, and the nature and extent of 
his service-connected psychiatric 
disorder.  In addition to any other 
information required by the AMIE work 
sheet, the examiner must assign a Global 
Assessment of Functioning (GAF) score, 
and explain what the assigned score 
means.  The examiner should also offer an 
opinion addressing how the veteran's 
disorder affects his ability to obtain 
and retain employment.  If the veteran 
has a diagnosable psychiatric disorder, 
that diagnosis must be supplied to more 
properly and narrowly tailor the nature 
of any service connected "mental 
disability."  If the examiner finds that 
the nature of any current psychiatric 
disability is not related to service, 
that opinion must be reported and the 
basis therefor explained.  A complete 
rationale for any opinion offered must be 
provided.

3.  The RO should afford the veteran a VA 
examination, to address the nature and 
extent of any current right elbow 
disability and lumbosacral strain in 
accordance with the latest pertinent AMIE 
work sheets.  All necessary tests should 
be conducted.  The claims folders with a 
copy of this remand must be made 
available to the examiner for review in 
association with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, to include 
range of motion and neurological studies, 
must be accomplished and all clinical 
findings should be reported in detail.  
The nature and extent of any radiating 
pain must be addressed.  The examiner 
should also offer an opinion addressing 
how each disability affects his ability 
to obtain and retain employment.

The clinical findings should include a 
discussion of any pain on motion.  The 
examiner must express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during any reported 
flare-ups, and, to the extent possible, 
provide an assessment of the functional 
impairment upon repeated use or during 
flare-ups.  If feasible, the examiner 
should assess the additional functional 
impairment on repeated use or during 
flare-ups in terms of the degree of 
additional range of motion loss.

4.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  The RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

5.  Thereafter, and following any other 
indicated development, the issues must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority, including the VCAA.  If 
the veteran has been diagnosed with a 
named psychiatric disorder consideration 
must be given to reclassifying the 
currently service connected "mental 
disability."  If any benefit sought on 
appeal remains denied, the veteran must 
be provided with a supplemental statement 
of the case (SSOC), which must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  If 
the appellant fails to show for any 
scheduled VA examination, the SSOC must 
cite to 38 C.F.R. § 3.655 (2007).  
Further, documentation of any failure to 
report for any examination or study must 
be placed in the claims file.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO is 
respectfully reminded that claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims must be handled expeditiously.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(6) (2007).  


